Case 5:21-cv-02139-SVK Document 1-3 Filed 03/26/21 Page 1 of 11




               EXHIBIT C
          Case 5:21-cv-02139-SVK Document 1-3 Filed 03/26/21 Page 2 of 11




Reg. No. 5,058,869         Chegg, Inc. (DELAWARE CORPORATION)
                           3990 Freedom Circle
Registered Oct. 11, 2016   Santa Clara, CA 95054

                           CLASS 38: Providing internet chat rooms; providing on-line chat rooms and electronic
Int. Cl.: 38, 41, 42       bulletin boards for transmission of messages among users in the field of general interest;
                           providing voice chat services; communication services, namely, transmitting text, images,
Service Mark               files, data, voice, audio, video and audio-visual content and other data for the facilitation of
                           communications between two or multiple users via computer networks and communication
Principal Register         networks; teleconferencing and video conferencing services; electronic transmission of data
                           and documents over computer terminals; electronic transmission of audio, video and other
                           data and documents among computers, and portable, and handheld digital electronic devices;
                           computer services, namely, providing on-line discussion group forums, chat rooms and
                           electronic bulletin boards for transmission of messages among users in the fields of academic
                           subjects, topics, and tutoring; providing on-line facilities for real-time interaction with other
                           computer users and electronic bulletin boards concerning academic subjects, topics, and
                           tutoring

                           FIRST USE 1-5-2003; IN COMMERCE 1-5-2006

                           CLASS 41: providing mentoring, tutoring, and instruction in a wide variety of subjects,
                           namely, engineering and technology, languages, history, humanities, study skills, resume and
                           work skills, math, professional majors and degrees and practices, science, social science and
                           standardized test preparation; educational services, namely, providing tutoring at the
                           secondary, undergraduate, graduate and post-graduate level in a wide array of academic
                           subjects; educational services, namely, providing online instruction and information about
                           education in a wide variety of subjects, namely, engineering and technology, languages,
                           history, humanities, study skills, resume and work skills, math, professional majors and
                           degrees and practices, science, social science and standardized test preparation for the
                           purpose of academic or professional study; educational services, namely, conducting
                           educational programs featuring diagnostic and prescriptive, individualized and personalized
                           instruction techniques in a wide variety of subjects, namely, engineering and technology,
                           languages, history, humanities, study skills, resume and work skills, math, professional
                           majors and degrees and practices, science, social science and standardized test preparation;
                           Conducting educational programs, namely, online college test preparation services; academic
                           enrichment programs in the fields of engineering and technology, languages, history,
                           humanities, study skills, resume and work skills, math, professional majors and degrees and
                           practices, science, social science and standardized test preparation

                           FIRST USE 11-7-2011; IN COMMERCE 11-7-2011

                           CLASS 42: Providing a web site featuring technology that enables users to connect with
                           tutors; providing a website featuring technology that matches users with specific tutors;
Case 5:21-cv-02139-SVK Document 1-3 Filed 03/26/21 Page 3 of 11


                providing a website featuring on-line non-downloadable software that enables users to
                simultaneously upload, create and edit documents and computer code; providing a website
                featuring technology that enables users to share their screens with other users for academic
                purposes; providing an on-line network environment featuring technology that enables users
                to share data and content in the fields of academic subjects, topics, and tutoring; providing a
                website featuring technology that enables users to share documents, images, and videos;
                providing a web site featuring technology that enables users to connect with tutors using
                video, audio, text and chat room communication; Platform as a service (PAAS) featuring
                computer software platforms for online tutoring for providing real time academic support

                FIRST USE 9-20-2013; IN COMMERCE 9-20-2013

                THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                PARTICULAR FONT STYLE, SIZE OR COLOR

                OWNER OF U.S. REG. NO. 4104328, 3191844, 4021925

                SER. NO. 86-926,337, FILED 03-02-2016
                ANDREA P BUTLER, EXAMINING ATTORNEY




                          Page: 2 of 3 / RN # 5058869
     Case 5:21-cv-02139-SVK Document 1-3 Filed 03/26/21 Page 4 of 11



     REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION
  WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
         DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

Requirements in the First Ten Years*
What and When to File:

     First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
     years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
     registration will continue in force for the remainder of the ten-year period, calculated from the registration
     date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

     Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
     for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


Requirements in Successive Ten-Year Periods*
What and When to File:

     You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
     between every 9th and 10th-year period, calculated from the registration date.*


Grace Period Filings*

The above documents will be accepted as timely if filed within six months after the deadlines listed above with
the payment of an additional fee.

*ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
(or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
The time periods for filing are based on the U.S. registration date (not the international registration date). The
deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
international registration at the International Bureau of the World Intellectual Property Organization, under
Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
international registration, see http://www.wipo.int/madrid/en/.

NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
USPTO website for further information. With the exception of renewal applications for registered
extensions of protection, you can file the registration maintenance documents referenced above online at h
ttp://www.uspto.gov.

NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
owners/holders who authorize e-mail communication and maintain a current e-mail address with the
USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
available at http://www.uspto.gov.




                                          Page: 3 of 3 / RN # 5058869
Case 5:21-cv-02139-SVK Document 1-3 Filed 03/26/21 Page 5 of 11
Case 5:21-cv-02139-SVK Document 1-3 Filed 03/26/21 Page 6 of 11
Case 5:21-cv-02139-SVK Document 1-3 Filed 03/26/21 Page 7 of 11
Case 5:21-cv-02139-SVK Document 1-3 Filed 03/26/21 Page 8 of 11
Case 5:21-cv-02139-SVK Document 1-3 Filed 03/26/21 Page 9 of 11
Case 5:21-cv-02139-SVK Document 1-3 Filed 03/26/21 Page 10 of 11
Case 5:21-cv-02139-SVK Document 1-3 Filed 03/26/21 Page 11 of 11
